Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/21 has been entered.
Response to Amendment
Claims 2, and 16-17 have been canceled.  Claims 1, 3-4, 7-8, and 15 have been amended.  Claims 1, 3-15, and 18 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed 12/8/20.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paola Abi-Nader (Reg. No. 72,370) on 3/11/21.
The application has been amended as follows: 

1. 	(Currently Amended) A method for valve travel switching control of an internal combustion engine, which is supercharged by an exhaust-gas turbocharger having a wastegate valve, said method comprising: 
determining a current sensitivity of a charge pressure at a current operating point of the internal combustion engine, at which a current valve travel, a current wastegate valve position and a current charge pressure are present, to changes in the wastegate valve position, 
estimating a maximum charge pressure that is possible at the current operating point with the wastegate valve closed, using the determined current sensitivity of the charge pressure, and 
increasing the valve travel when the estimated maximum possible charge pressure is lower than [[the]]a charge pressure required to set [[the]]a desired operating point of the internal combustion engine.

5.	(Canceled)

the increasing the valve travel comprises switching to a full travel.

8.	(Currently Amended) A method for valve travel switching control of an internal combustion engine, which is supercharged by an exhaust-gas turbocharger having a wastegate valve, said method comprising:
	determining a current sensitivity of a charge pressure at a current operating point of the internal combustion engine, at which a current valve travel, a current wastegate valve position and a current charge pressure are present, to changes in the wastegate valve position,
	estimating a maximum charge pressure that is possible at a potential smaller valve travel with the wastegate valve fully closed, using the determined sensitivity of the charge pressure, and
	switching the valve travel when the estimated maximum possible charge pressure is higher than [[the]]a charge pressure required to set [[the]]a desired operating point of the internal combustion engine.

11.	(Currently Amended) The method as claimed in claim 9, wherein the switching the valve travel switches to a valve travel which is smaller than the current valve travel.

12.	(Currently Amended) The method as claimed in claim 9, wherein the switching the valve travel comprises switching to a zero travel.

the estimating the maximum charge pressure possible at the potential smaller valve travel with the waste gate valve fully closed comprises using the following relation:

14.	(Currently Amended) The method as claimed in claim 1, wherein the determining the current sensitivity of the charge pressure comprises using a stored model.

15.	(Currently Amended) A device for valve travel switching control of an internal combustion engine which is supercharged by an exhaust-gas turbocharger having a wastegate valve, the device comprising: 
an engine control device which is configured for 
determining a current sensitivity of a charge pressure at a current operating point of the internal combustion engine, at which a current valve travel, a current wastegate valve position and a current charge pressure are present, to changes in the wastegate valve position, 
estimating a first maximum charge pressure that is possible at the current operating point with the wastegate valve closed, using the determined current sensitivity of the charge pressure, 
increasing the valve travel when the first estimated maximum possible charge pressure is lower than [[the]]a charge pressure required to set [[the]]a desired operating point of the internal combustion engine, 

switching the valve travel when the second estimated maximum possible charge pressure is higher than the charge pressure required to set the desired operating point.

18.	(Currently Amended) The device of claim 15, wherein the determining the current sensitivity of the charge pressure comprises using a stored model.


 
Allowable Subject Matter
Claims 1, 3-4, 6-15, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-4, 6-15, and 18 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “increasing the valve travel when the estimated maximum possible charge pressure is lower than a charge pressure required to set a desired operating point of the internal combustion engine” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 3-4, 6-7, and 14.
Additionally, the prior art of record does not teach “switching the valve travel when the estimated maximum possible charge pressure is higher than a charge pressure required to set a desired operating point of the internal combustion engine” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 8-13.
Additionally, the prior art of record does not teach “increasing the valve travel when the first estimated maximum possible charge pressure is lower than a charge pressure required to set a desired operating point of the internal combustion engine” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 15 and 18.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Examiner, Art Unit 3746         
3/11/21                 

/JESSE S BOGUE/Primary Examiner, Art Unit 3746